Citation Nr: 0007365	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-26 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
additional low back disability as secondary to back surgery 
performed at a VA medical facility in August 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1986 to February 
1988.


The current appeal arose from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The RO denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for low back pain as 
secondary to surgery performed at a VA medical facility in 
August 1990.

The veteran presented testimony before a RO Hearing Officer 
in October 1997, a transcript of which has been associated 
with the claims file.

Service connection has been granted for a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy and lysis of 
adhesions, rated as 50 percent disabling; and status post 
cholecystectomy for cholelithiasis, rated as noncompensable.  

In November 1997 the RO granted entitlement to service 
connection for vulvar squamous cell carcinoma related to lack 
of hormones as secondary to her service-connected 
gynecological disability with assignment of a 100 percent 
evaluation.  Entitlement has also been granted for special 
monthly compensation pursuant to the provisions of 
38 U.S.C.A. § 1114(k) (West 1991 & Supp. 1999);  38 C.F.R. 
§ 3.350(a) (1999) on account of anatomical loss of a creative 
organ.

In July 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In June and September 1999 the RO affirmed the denial of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for low back pain as 
secondary to back surgery performed at a VA medical facility 
in August 1990.



FINDING OF FACT

Competent medical evidence of record shows that the veteran 
incurred additional low back disability diagnosed as epidural 
fibrosis as a consequence of low back surgery performed at a 
VA medical facility in August 1990.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional low back 
disability diagnosed as epidural fibrosis as secondary to 
back surgery performed at a VA medical facility in August 
1990 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 1999);  38 C.F.R. § 3.358 (1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA treatment records show that in August 1990 the veteran 
reported a four year history of low back pain with 
incapacitating right sciatica that had not responded to 
epidural steroid injections or medication.  A lumbar 
myelogram and a computerized tomography (CT) scan revealed a 
conjoined root on the right side of the L5 and S1 vertebrae 
with both roots existing through the L5 foramen, multiple 
sacral and lower lumbar anomalies consisting of spina bifida 
occulta and laminar incontinuities, a ruptured disc beneath 
the conjoined root on the right, and a large pedicle on the 
hemilaminectomy of L5, with partial pediculectomy, and 
foraminotomies over the L5 and S1 roots.


The veteran was hospitalized by VA in August 1990.  She 
reported with a history of low back pain on the right side, 
which had steadily exacerbated over the past four years.  
This had been unrelated to trauma.  She had a myelogram by VA 
which reportedly revealed a conjoined root.  

It was decided to treat her conservatively; however, she did 
not respond well to epidural steroid injections, nonsteroidal 
anti-inflammatory drugs, and other conservative measures, and 
she continued to have, according to her description, 
incapacitating right sciatica.  She was admitted currently 
for a myelogram.

On examination was found a positive straight leg raise on the 
right side at about 90 degrees with normal motor evaluation.  
Sensory examination showed decreased sensation over the 
lateral and plantar aspects of the right foot in the S-1 
distribution, but she still had a present, but diminished, 
right ankle jerk.  Deep tendon reflexes were normal 
throughout.  The diagnostic impression was S-1 radiculopathy.  
A lumbar myelogram was performed.  This disclosed a conjoined 
root on the right side of the L5-S1 with both roots exiting 
through the L-5 foramen.  

The post myelogram computerized tomography scan confirmed 
this and also multiple sacral and lower lumbar anomalies, 
consisting of spina bifida occulta and laminar 
incontinuities.  There was also a question of a far lateral 
ruptured disk on the right side beneath the conjoined root.  
A very large pedicle was noted on the right side, underneath 
which the roots were exiting, and it was felt to contribute 
somewhat to root correction.  These findings were discussed 
with the veteran and the surgical possibilities were 
presented to her.

The veteran elected for surgery.  On August 9, 1990, she 
underwent a right hemilaminectomy and pediculectomy over the 
L5-S1 roots, with diskectomy of L5 for a ruptured disk and 
foraminotomies over the L5-S1 root.  Postoperatively, she did 
well.  She had some increased sensory deficits involving both 
the dorsum and bilateral plantar aspects of the foot.  
However, her strength was mildly decreased, only four out of 
five gastrocnemius soleus, and otherwise normal.  

By the time of discharge, this was improved to normal 
strength.  She was up and about on the first postoperative 
day, walking without problems and relief of her sciatica.  
Her back pain had gradually improved during her stay, and at 
the time of discharge her wound was healing well.  

At the time of discharge the veteran had return of some right 
hip and proximal thigh pain, which were felt to be normal 
postoperative changes and should resolve with time.  The 
hospital discharge diagnosis was conjoined root L5,S1, with 
herniated nucleus pulposus at L5, right.

On file is a substantial quantity of VA medical treatment 
reports.  Included in these is a February 1991 neurosurgery 
outpatient treatment report.  The appellant expressed the 
opinion that her previous surgery did not help her at all.  
Examination resulted in a clinical impression of continued 
right sciatica and low back pain.  Additional treatment 
reports show the appellant continued with chronic back pain.

In January 1992 the appellant reported no relief in her low 
back pain and right leg symptoms following the August 1990 
surgery.  A January 1992 magnetic resonance image (MRI) study 
revealed desiccation of the L5-S1 level, the hemilaminectomy 
at L5-S1 on the right with a widened neural foramen, and a 
probable conjoined root at L5-S1 on the right with 
postoperative fibrosis enhancement around the nerve root 
sheath.  A January 1992 treatment record shows the veteran's 
symptoms were assessed as L5-S1 epidural fibrosis with 
chronic right leg pain syndrome.  In April 1992 she reported 
having persistent pain in the back and right leg, which was 
again assessed as epidural fibrosis.  At that time she 
declined any more back surgery, and began a series of 
epidural steroid injections for pain.

In August 1992 the veteran complained of having chronic low 
back pain that had radiated into the right leg since August 
1990.  The report of an August 1992 x-ray study of the lumbar 
spine shows that she reported an increase in symptoms after 
shoveling on the previous day.  The x-ray study revealed disk 
space narrowing at L5-S1 and a large laminectomy defect on 
the right side, which were described as post-surgical.


The report of an August 1992 MRI of the L4-L5 and L5-S1 
levels of the lumbar spine shows that the examination 
revealed enhanced soft tissue associated with the right nerve 
root at the L5-S1 level that was not as apparent in the 
January 1992 MRI.  The examination also revealed a very round 
artifact at the laminectomy site that was described as a 
probable small piece of metal from a surgical instrument.

It was recommended that a CT scan be performed to verify the 
absence of bone in the area.  Examination of the L4-L5 level 
revealed no evidence of a herniated nucleus pulposus and no 
evidence of scarring of the nerve roots or dural sac.  The 
results of the MRI were summarized as evidence of a scar 
associated with the right exiting L5 nerve root and an 
artifact at the laminectomy site that was almost certainly 
due to a small shaving of metal.  A CT scan following the MRI 
confirmed the presence of an intraspinal metallic density 
just adjacent to the right ligamentum flavum at L5, and also 
revealed mild spinal stenosis at L4-L5.

In October 1992 and August 1993 treatment records the 
examiner referenced August 1992 and February 1993 MRIs, 
myelograms, and CT scans and attributed the veteran's 
complaints of pain in the low back and right leg and weakness 
in the leg to the scar on the L5 nerve root.  In October 1993 
the veteran reported an increase in low back pain and right 
leg symptoms following a motor vehicle accident a few weeks 
earlier.

The appellant filed a claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for low back 
pain in August 1993.

VA conducted a special neurological examination of the 
veteran in January 1997.  She complained of midline low back 
pain which was intermittent and made worse with activity, as 
well as residual right leg pain which extended primarily to 
her lateral knee and occasionally to her ankle and foot.  She 
reported she had been told that she had some residual metal 
in her low back in 1992.  



On examination the veteran was fully oriented with normal 
higher cortical function.  Cranial nerves II-XII were intact.  
Motor examination revealed 5/5 strength in the iliopsoas, 
quadriceps, hamstrings, gastrocnemius, tibialis anterior, and 
extensor hallucis longus muscles bilaterally.

Sensation revealed mild diminished pinprick in a right S1 
distribution.  Reflexes were 2+ in the knee, 1+ in the ankles 
bilaterally.  Gait was within normal limits.  Back range of 
motion disclosed 60 degrees of forward flexion, 29 degrees of 
back ward extension, 45 degrees of lateral bending, and 45 
degrees of rotation bilaterally.  A review of plain films 
revealed no evidence of retained fragments of metal, normal 
spinal alignment, and no fractures or dislocations were seen.

The examination impressions show the veteran has 
musculoskeletal low back pain with occasional intermittent 
right lower extremity pain, probably secondary to epidural 
fibrosis.  There was no evidence of retained metal 
fragmentation in her low back and this certainly was not the 
etiology of her persistent problems.

The veteran presented testimony before the RO Hearing Officer 
in October 1997.  A transcript of the testimony taken at the 
hearing has been associated with the claims file.  She 
described ongoing low back pain despite her August 1990 
surgery.

VA conducted an examination of the appellant's spine in 
February 1999.  The examiner recited a review of the 
pertinent medical history contained in the claims file, 
thereby reflecting his review of the entire evidentiary 
record.  On examination there were no postural abnormalities.  
Her incision was low in her lumbosacral spine and well 
healed.  She had mild tenderness over the lumbosacral spine.  
Range of motion testing showed forward flexion to 90 degrees 
without pain, extension of 5 degrees with pain, side bending 
of 15 degrees and rotation of 15 degrees without pain.  Motor 
examination was 5/5.  She was able to toe and heel walk 
without difficulty.  



Sensory examination showed decreased pinprick along the 
lateral aspect of the right leg in an S1 distribution.  This 
was subjective as well.  Reflex evaluation showed 2+ 
patellas, 1+ Achilles on the right and 2+ on the left.  She 
had a negative straight leg raise.  X-rays of the back 
disclosed no evidence of fracture, malalignment or a retained 
metal fragment by examination.  

In his discussion the examiner recorded that the veteran 
claimed she had hurt her back in 1986 with subsequent back 
and lower extremity pain.  She was treated with a lumbar 
microdiskectomy in 1990 without any relief of her pain or 
improvement in her disability.  She was unable to do 
construction work and had to be retained as a nurse.  She 
claimed that her motor strength was better but her pain and 
numbness were not.

As to the question of whether her August 1990 VA back surgery 
made her better or worse, the examiner recorded that lumbar 
microdisectomies, in general, in 90% of the population the 
patient should improve if she had a significant ruptured 
disk.  However there was a certain percentage of people who 
developed epidural fibrosis and scarring around the nerve 
root which is incited by surgery and would not be incited by 
conservative therapy.  The examiner noted this could cause 
postoperative pain and neurological weakness and 
deterioration in patients with this condition.  

The examiner noted that the veteran did have a diminished 
Achilles reflex and numbness along the lateral aspect of the 
right leg; however, motor strength was normal.  Therefore, 
the only way to develop epidural fibrosis was by surgery and 
the question was whether surgery made this condition worse.  
The examiner noted one could argue that since the veteran had 
surgery and she had epidural fibrosis, and she did not 
improve from surgery, one could argue that her condition was 
made worse or no better than preoperative condition.





Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.  Formerly, 38 U.S.C.A. § 1151 provided that 
"[w]here any veteran suffers an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as a result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.





In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
VAOPGCPREC 40-97.





The Court has held, that, for a service connection claim to 
be well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  Although 
claims for 38 U.S.C.A. § 1151 benefits are not based upon 
actual service connection, there are similarities in their 
adjudication, including the requirement for a well grounded 
claim.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993) (holding 
that a veteran must submit evidence sufficient to well ground 
a claim for benefits under 38 U.S.C.A. § 1151); Contreras v. 
Brown, 5 Vet. App. 492, 495 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); Contreras, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

A review of the record indicates that the development 
requested by the Board in its July 1998 remand has been 
completed.  Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional VA treatment records 
pertaining to the veteran and by September 1998 letter, the 
RO afforded her the opportunity to identify additional 
treatment records which were pertinent to her claim.  While 
additional treatment reports were associated with the claims, 
they were for the most part duplicates of records already on 
file.

The RO scheduled (and the veteran attended) a VA examination 
in February 1999, which, in accordance with the Board's 
remand directives, included a medical opinion.  The report of 
examination was thorough and responsive to all the Board's 
July 1998 remand question, and the examination report 
indicates that the claims folder was reviewed by the examiner 
in conjunction with his examination of the veteran.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board finds 
that the development completed in this case is in full 
compliance with the Board's remand instructions.

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed more than fours 
years before October 1, 1997) (August 1993), the provisions 
of 38 U.S.C.A. § 1151 in effect from October 1, 1997 forward 
are inapplicable to the claim.  VAOPGCPREC 40-97.

As to the claim for compensation benefits for additional low 
back disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the Board notes that under the law, in the context of 
this issue on appeal, where it is determined that there is 
disability resulting from VA treatment, compensation will be 
payable in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In 
this case the appellant has contended that she has 
experienced additional low back disability as the result of 
her August 1990 low back surgery.  She has been diagnosed 
with epidural fibrosis, a disorder not demonstrated by the 
evidentiary record prior to her August 1990 VA back surgery.  
The examiner further specified that this disorder caused 
postoperative pain and neurological weakness and 
deterioration.  Such is the veteran's case.

A VA physician has opined that it could be argued the 
appellant had suffered a worsening of her basic underlying 
low back disorder as a result of the surgery.  Accordingly, 
the Board finds that the appellant's claim for compensation 
benefits for additional low back disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 is well grounded.

The evidentiary record in this case is fairly simple.  It 
shows that the appellant sustained injury to the low back in 
the mid 1980's and had been experiencing low back pain 
without any significant relief.  She consented to surgery by 
VA in August 1990, subsequent to which she observed no 
improvement in her back disorder.  It has been her opinion 
that her continued and obvious increase in low back 
symptomatology can only be related to her back surgery by VA 
in August 1990. 


There is support in the medical record for the appellant's 
claim.  In this regard the Board notes that a VA examiner who 
reviewed the appellant's record took cognizance of the fact 
that there is a percentage of people who develop epidural 
fibrosis after undergoing the kind of surgery VA performed on 
the appellant in August 1990.  The examiner in effect stated 
that since the appellant developed epidural fibrosis 
subsequent to the surgery, the argument could be made that 
her underlying back disorder had been made worse.  Epidural 
fibrosis was said to produce pain, neurological weakness and 
deterioration.  The evidentiary record is for the most part 
consistent with the examiner's opinion.

In other words, the appellant does have additional disability 
of the low back, diagnosed as epidural fibrosis which has for 
the most part been productive of worsening pain, acknowledged 
by a VA physician to be a consequence of her VA low back 
surgery.  The VA examiner has specified that this additional 
disability constitutes a worsening of the veteran's pre-
surgery low back disorder.  The Board has no alternative but 
to conclude that the evidentiary record shows that provisions 
of 38 U.S.C.A. § 1151 have been satisfied.  The evidentiary 
record supports a grant of compensation benefits for 
additional low back disability diagnosed as epidural fibrosis 
pursuant to the provisions of 38 U.S.C.A. § 1151 as secondary 
to low back surgery performed at a VA medical facility in 
August 1990.  38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional low back 
disability as secondary to low back surgery performed at a VA 
medical facility in August 1990 is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

